TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR RECONSIDERATION EN BANC






NO. 03-06-00208-CV


Shelly Frank, as Beneficiary of Eric Frank, Deceased, Appellant

v.

Liberty Insurance Corporation, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-05-001135, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R
PER CURIAM
		Liberty Insurance Corporation has filed a motion for reconsideration en banc.  The
motion is denied.
		It is ordered May 16, 2008.


Before Chief Justice Law, Justices Patterson, Puryear, Pemberton, Waldrop and Henson;
     Dissenting Opinion by Justice Waldrop, Joined by Justice Puryear